NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 12 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SCOTT TROY COOK,                                No.    14-16769

                Plaintiff-Appellee,             D.C. No. 4:11-cv-06581-YGR

 v.
                                                MEMORANDUM *
MATTHEW CATE, Current Director of
CDCR; F. JUAQUEZ, Current Warden at
PBSP; G. D. LEWIS, Previous Warden at
PBSP; D. W. BRADBURY, CDW of PBSP;
K. MCGUYER, Assistant Warden of PBSP;
M. COOK, CDW of PBSP; EVERETT W.
FISCHER, Correctional Officer for CDCR;
J. A. HARRISON, C/O for CDCR; KERI
BERKLER, C/O for CDCR; R. COX, C/O
for CDCR; T. WOOD, C/O for CDCR; D.
FOSTON, C/O for CDCR; D. VAN LEER,
C/O for CDCR; R. GRAVES, C/O for
CDCR; J. DIGGLE, C/O for CDCR; P.
WENNING, C/O for CDCR; J. E. PIEREN,
C/O for CDCR; D. JACQUEZ, AKA D.
Vacquez, Pelican Bay State Prison
Correctional Counselor II (CCII); M.
MARKEL, C/O for CDCR; C. E. WILBER,
C/O for CDCR; F. JACQUEZ,

                Defendants-Appellants.

                   Appeal from the United States District Court
                     for the Northern District of California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                Yvonne Gonzalez Rogers, District Judge, Presiding

                       Argued and Submitted March 13, 2017
                            San Francisco, California

Before: WALLACE, McKEOWN, and BYBEE, Circuit Judges.

      Scott Troy Cook is an inmate at Pelican Bay State Prison serving a sentence

of life without the possibility of parole. In 2008, prison officials validated him as

an associate of a recognized gang and transferred him to the Security Housing

Unit. The officials appeal the district court’s denial of their motion for summary

judgment on qualified immunity as to Cook’s § 1983 due process challenge to the

adequacy of the notice he received in his validation process. We have jurisdiction

under 28 U.S.C. § 1291 to review “whether, taking all facts and inferences

therefrom in favor of the plaintiff, the defendant[s] nevertheless [are] entitled to

qualified immunity as a matter of law,” Jeffers v. Gomez, 267 F.3d 895, 905–06

(9th Cir. 2001) (per curiam), and we reverse.

      In the circumstances of this case, Hewitt v. Helms, 459 U.S. 460 (1983),

provides the appropriate due process standard. See Bruce v. Ylst, 351 F.3d 1283,

1287 (9th Cir. 2003). Under Hewitt, the inmate must be afforded “some notice of

the charges against him and an opportunity to present his views to the prison

official charged with deciding whether to transfer him.” 459 U.S. at 476.

      Here, the officials easily satisfied that standard. Cook was notified that he

was slated for validation as a gang associate. Following California regulations, the

                                           2
investigator gave Cook the evidence supporting validation: a copy of the non-

confidential source and forms summarizing the four confidential sources. 1 The

source and forms included the relevant details, dates, and parties. Cook was

permitted to reply to that evidence both orally and in writing. He wrote four pages

responding to each of the five pieces of evidence individually. Cook also appeared

at hearings before the deciding committee where he was permitted to make his

case. The officials provided all the process that was required. See Toussaint v.

McCarthy, 801 F.2d 1080, 1099–101 (9th Cir. 1986).

      Because there was no violation of Cook’s due process rights, the officials are

entitled to qualified immunity on Cook’s due process claim, and summary

judgment should be entered for them. See Saucier v. Katz, 533 U.S. 194, 201

(2001), overruled on other grounds by Pearson v. Callahan, 555 U.S. 223 (2009).

      REVERSED.




      1
        To the extent Cook challenges whether there is “some evidence” in the
record to support his validation, his argument fails because at least one of the
relied-upon pieces of evidence has “sufficient indicia of reliability.” See Bruce,
351 F.3d at 1287–88.

                                          3